Citation Nr: 1602437	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-25 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1968.  The Veteran died in June 2001.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of the case was subsequently transferred to Philadelphia, Pennsylvania. 

In October 2015, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of whether there was clear and unmistakable error (CUE) in an October 2002 rating decision to the extent that it denied entitlement to service connection for the cause of the Veteran's death has been raised by the record in at a November 2015 hearing before the undersigned, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

As noted above, the claim of whether there was CUE in an October 2002 rating decision to the extent that it denied entitlement to service connection for the cause of the Veteran's death has been raised by the record in at a November 2015 hearing before the undersigned.  This issue has been referred for AOJ consideration.

As the adjudication of this referred issue may impact upon the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the issues are inextricably intertwined.  Thus, a decision by the Board on the claim currently on appeal would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to develop and adjudicate the issue of whether there was CUE in an October 2002 rating decision to the extent that it denied entitlement to service connection for the cause of the Veteran's death.

2.  Thereafter, readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


